Mr. JUSTICE KASSERMAN, dissenting: In my opinion the majority erroneously concludes that there was no evidentiary basis to support a finding of delinquency resulting from the commission of the offense of mob action. As stated by the majority, mob action is defined as the use of force or violence disturbing the public peace by two or more persons acting together and without authority of law, or the assembly of two or more persons to do an unlawful action. While respondent was found not guilty of battery, the evidence does indicate that she used force or violence disturbing the public peace and that she most certainly assembled with another to do an unlawful act. Butler, referred to by the majority, is distinguishable from the present case. In that case the victim testified that a friend had led him into an alley where he was confronted by approximately ten boys and was then stabbed. The victim further testified that Butler was among the group who was standing against a wall but had said nothing to him and had been warned along with the other boys that if they tried to help, they were going to get the same thing. The evidence in this case indicates that it was the respondent, while riding in a car with others, who suggested that they beat up some people. It was she who was sitting in the middle of the front seat and requested Vernon Williams to alight from the car for a moment so she could get out. It was she who approached the victim with Alfred Williams; and, although the witnesses were unable to identify who had struck Debbie McDonald, it necessarily must have been either Alfred Williams or the respondent because both of them were identified as the only persons approaching the two victims. It cannot be said, under these circumstances, that the respondent was guilty only of negative acquiescence as referred to in Butler. Further, in concluding that the defendant was guilty only of negative acquiescence in Butler, the court held that such a conclusion resulted from the absence of proof that the attacker and the defendant had a common design. It is my opinion that the evidence discloses that the respondent and Alfred Williams had a common design of intimidating and beating up the victims and that she actively participated in the accomplishment of such design. I would, therefore, affirm the decision of the trial court on the theory that respondent was accountable for the batteries of Alfred Williams.